Citation Nr: 1437994	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to March 30, 2009 for the grant of entitlement to total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to March 30, 2009 for the assignment of a 30 percent evaluation for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia which granted the Veteran's claim for an increased rating for GERD, and granted TDIU both effective March 30, 2009. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. Prior to the Veteran's March 2009 claim for a TDIU, she filed an informal claim for entitlement to a TDIU on August 16, 2007, when she filed her claim for an increased rating for multiple service-connected disabilities.  

2.  In August 2007, the Veteran met the schedular criteria for a TDIU, and the medical evidence showed that her service-connected disabilities precluded her from securing or following substantially gainful employment.

3. A claim for an increased rating for GERD with hiatal hernia was received on March 30, 2009.





CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 16, 2007, but no earlier, for the award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157(b)(1), 3.158, 3.400 (2013).

2.  The criteria for establishing entitlement to an effective date prior to March 30, 2009 for the assignment of a 30 percent disability evaluation for GERD with hiatal hernia have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157(b)(1), 3.158, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

As noted above, the claims for earlier effective dates for TDIU, and for an increased rating for GERD arises from the Veteran's disagreement with the effective dates assigned in connection with the grant of an increased rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran was provided VCAA notice in July 2009.  

In addition to its duty to provide various notices to the Veteran, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, examinations that were performed, VA outpatient treatment records, and employment records.  There is no indication that additional evidence exists that would be pertinent to the resolution of this claim.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims for earlier effective dates and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

With regard to the earlier effective date claim for the assignment of the Veteran's 30 percent disability evaluation of GERD: The effective date of an increased evaluation "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation, however, can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Consequently, the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  

With regard to an earlier effective date for a TDIU, the Federal Circuit has held once a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether he or she is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). See also VAOPGCPREC 12-2001 (July 6, 2001).  A claim for a TDIU is, in essence, a claim for an increased rating. Norris v. West, 12 Vet. App. 413, 420 (1999). The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability." Rice, 22 Vet. App. at 453. See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim). However, there must be cogent evidence of unemployability in the record.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe as to preclude the claimant from securing and maintaining a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is whether the service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

TDIU

In March 2009, the Veteran submitted a claim for an increased rating for her GERD, and formally applied for TDIU with the submission of her VA Form 21-8940.  The Veteran's rating for GERD was increased to 30 percent disabling, effective March 30, 2009 in a November 2009 rating decision.  The November 2009 rating decision additionally granted TDIU effective March 30, 2009.  The Veteran's combined rating based on the grant of GERD to 30 percent disabling was 80 percent disabling (migraine headaches rated at 50 percent disabling, residual scar, status post C-section rated at 10 percent, left upper extremity carpal tunnel syndrome rated at 10 percent, and right upper extremity carpal tunnel syndrome rated at 10 percent).  The Veteran was granted TDIU based on the fact that her migraine condition was disabling for any gainful employment.  The evidence from the Veteran's former employers showed that she was terminated from Geico in February 2007, and that as of August 2007 she no longer worked at the visitor center at an air force base in Georgia.  

Statements made by the Veteran on August 16, 2007 within her claim for increased rating for her service-connected disabilities amounts to an informal claim for TDIU.  The Veteran stated that she lost her job due to her service-connected disabilities and rhetorically asked 'how is she supposed to work?' due to her service-connected disabilities.  The submission also stated that she was fired due to her service-connected disease.  As the Veteran submitted a written statement, essentially declaring that she is unable to work because of her service-connected disabilities, the Veteran's August 2007 statement is deemed an informal claim for TDIU, which was unadjudicated until the November 2009 rating decision.  38 C.F.R. § 3.1(p) (2013); See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability).  Thus the date of claim for the Veteran's TDIU is August 16, 2007, and the Board must examine the evidence for the year prior.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2).

At the time of the Veteran's August 2007 claim for TDIU, the Veteran had a combined disability rating of 70 percent disabling, with an evaluation for migraines of 50 percent disabling and therefore met the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Based on the Veteran's employment history she was terminated from Geico in February 2007, and the Veteran was no longer employed by the air force base in August 2007.  The Veteran's symptomatology for her service-connected migraines caused debilitating migraines, with light and sound sensitivity, nausea and vomiting which led to excessive work absences.  Thus, as the Veteran was employed until August 2007, there is no evidence of unemployability prior to the Veteran's claim made in August 2007.  Giving a broad and liberal interpretation to the statements made in August 2007, the Board finds that her submission was an informal claim for TDIU, and warrants an earlier effective date to the date of claim and no earlier.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 38 C.F.R. § 3.1(p) (2013), 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2).


               
GERD

In a November 2009 rating decision the Veteran's GERD was increased from 10 percent disabling to 30 percent disabling effective March 30, 2009.  The Veteran filed her claim for increase on March 30, 2009.  The controlling determination is whether or not the date of ascertainable increase occurred within a year prior to the March 30, 2009 claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board notes that there is not a specific Diagnostic Code for GERD. Thus, the Veteran's GERD has been evaluated as analogous to the diagnostic criteria set forth in Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346. 

VAMC records from September 2008 show that the Veteran stated that she did not have an increase in her activity level and actually felt like she was less active.  The Veteran stated that she was eating more then she had in the past, though no longer eating some food items that she used to like. The Veteran stated that she had constipation every couple weeks, and denied having any diarrhea.  September 2008 records show that the Veteran had complaints of right lower quadrant pain for a few days, which was getting worse.  The Veteran denied any nausea or vomiting, and reiterated her history of constipation.  The Veteran was deemed ammenorrhic.  In April 2008, the Veteran stated that she doesn't have an appetite.  In September 2008, the Veteran stated that she did not suffer from nausea, vomiting, diarrhea, or constipation.  The Veteran also stated that she did not have any special diet or nutritional needs.  The Veteran's review of symptoms showed that the Veteran denied abdominal pain, nausea, vomiting, diarrhea, or constipation.  The Veteran also stated that she had a good appetite.  

In September 2009, the Veteran underwent a VA examination where her GERD was evaluated.  She gave a history of having dysphagia for solids and liquids, and gave a history of epigastric pain.  The Veteran denied having associated arm pain.  The Veteran stated that she was hospitalized in September 2008 and April 2009, due to her GERD.  The Veteran also provided a history of her weight fluctuations. 

The Veteran contends that her effective date ought to be earlier then the March 30, 2009 date granted in the November 2009 rating decision.  The Veteran specifically contends that the March 2008 rating decision which denied an increased evaluation for her service-connected GERD is not final, and therefore her effective date should be earlier.  While the Board notes Buie v. Shinseki, 24 Vet. App. 242, (2010) and that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim; however the VA medical records provided are not material.  Buie, 24 Vet. App. at 251-52. 

While the treatment records are certainly new evidence, they are not material because they do not relate to the specific criteria within the Diagnostic Code, notably persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  The VA medical records merely relay symptoms of general gastrointestinal issues.  As the evidence provided during the one year period is not material, the March 2008 rating decision is final.  38 C.F.R. § 21.1103. 

As the medical evidence of record fails to show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain until the Veteran's VA examination in September 2009, the Board finds that an effective date prior to March 30, 2009 is not warranted for the Veteran's assignment of a 30 percent disability rating.  



ORDER

An effective date of August 16, 2007, but no earlier, for the award of a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date prior to March 30, 2009 for the assignment of a 30 percent evaluation for gastroesophageal reflux disease (GERD) with hiatal hernia is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


